DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeanne Di Grazio (Reg. # 58,633) on 08 September 2022.
The application has been amended as follows: 

Claim 16. A display device comprising: 
a display area and a non-display area adjacent to the display area; 
a first voltage line that extends in a column direction and transmits a first voltage; 
a first pixel part electrically connected to the first voltage line; 
a second pixel part electrically connected to the first voltage line and spaced apart from the first pixel part in the column direction; and 
|	an inspection pad electrically connected to the first voltage line; 
|	wherein the inspection pad and a first conductive pattern are disposed on a same layer. 

Claim 17. The display device of claim 16, wherein the first pixel part includes:
|	[[a]]the first conductive pattern disposed on a substrate; 
an active pattern disposed on the first conductive pattern;
a second conductive pattern disposed on the active pattern; and
a third conductive pattern disposed on the second conductive pattern and electrically connected 
|		to the first conductive pattern and the active pattern
|	

Claim 18. A display device comprising: 
a display area and a non-display area adjacent to the display area; 
a first voltage line that extends in a column direction and transmits a first voltage; 
a second voltage line that extends in the column direction and transmits a second voltage; 
a first pixel part electrically connected to the first voltage line and the second voltage line; 
a second pixel part electrically connected to the first voltage line and the second voltage line and spaced apart from the first pixel part in the column direction; and 
an inspection pad electrically connected to the second voltage line, and
|	wherein the second voltage line is disposed between the first voltage line and the first pixel part, 
|		 and
|	wherein the inspection pad and a third conductive pattern are disposed on a same layer. 

Claim 19. The display device of claim 18, wherein the first pixel part includes:
a first conductive pattern disposed on a substrate; 
an active pattern disposed on the first conductive pattern;
a second conductive pattern disposed on the active pattern; and
|	[[a]]the third conductive pattern disposed on the second conductive pattern and electrically 
|		connected to the first conductive pattern and the active pattern
|	

Allowable Subject Matter
Claims 1-15 and 18-20 are allowed for the reason(s) found in the Office action mailed 31 March 2022.
Claims 16 and 17 are allowed for the following reason(s).
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claim 16, where “the inspection pad and the first conductive pattern being disposed on a same layer”, in combination with all the remaining limitations in the claim.  Claim 17 is allowed based on its dependence from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Jeong et al (US 2015/0170982) discloses a display device (figures 1 and 2) comprising a first voltage line (any of elements VL3-VL12 in figure 2 and ¶ 60; e.g. VL4), a first pixel part (a pixel associated with elements VL1 and HL1 in figure 2 and ¶ 32), a second pixel part (a pixel associated with elements VL1 and HL3 in figure 2 and ¶ 32), and an inspection pad (¶ 172), but do not disclose the aforementioned limitations. 
b.	Lee et al (US 2018/0122880) discloses where “the second voltage line is disposed between the first voltage line and the first pixel part” (see at least elements VL2 and VL1 in figure 2; where the structure of figure 2 repeats in both direction D1 and direction D2), but do not disclose the aforementioned limitations.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        09/08/2022